—Judgment unanimously modified in accordance with memorandum and, as modified, affirmed. Denman, J., not participating. Memorandum: The People properly concede that if the conviction for robbery, first degree, is affirmed, the convictions for robbery, second degree, on the second count of the indictment (Penal Law, § 160.10, subd 1) and petit larceny on the sixth count of the indictment should be dismissed as inclusory crimes. We affirm defendant’s conviction of robbery, first degree; and hence the convictions for robbery, second degree, under subdivision 1 of section 160.10 of the Penal Law and for petit larceny are reversed, the sentences thereon vacated and the second and sixth counts of the indictment dismissed (see People v Grier, 37 NY2d 847; People v Henryhand, 55 AD2d 1046). We find no merit in the other points raised by defendant on this appeal. (Appeal from judgment of Monroe County Court—robbery, first degree, and other charges.) Present—Marsh, P. J., Simons, Dillon, Denman and Witmer, JJ.